Citation Nr: 1614023	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cognitive disability, to include as due to Agent Orange exposure or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from February 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA)  Regional Office (RO) in Togus, Maine.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.

In September 2014, this matter was remanded for further development, to include obtaining a VA examination and opinion.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated. 

The Board previously remanded this claim in September 2014 for a VA examination and medical opinion to be obtained.  A VA examination was obtained in November 2014, with subsequent opinions obtained in March 2015 and May 2015.  The Board notes, however the opinions are inadequate.  

Indeed, the November 2014 VA examiner diagnosed the Veteran with unspecified neurocognitive disorder, mild.  The November 2014 VA examiner provided a negative nexus opinion for secondary service connection based on causation only (i.e., whether the current diagnosis was caused by or a result of the service-connected disabilities); further he indicated in his March 2015 addendum opinion that the Veteran's cognitive disorder (unspecified neurocognitive disorder) was at least as likely as not a separate and distinct condition from the service-connected PTSD.  The VA examiner, however, in addressing secondary service connection, did not address whether the Veteran's current diagnosis was aggravated beyond the natural progression by his service-connected disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995) (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Hence, as noted, the opinions are inadequate.  Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, the Board finds that VA addendum medical opinion is required to determine the etiology of the Veteran's currently diagnosed unspecified neurocognitive disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders"). 

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disability on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the November 2014 VA examiner for an addendum opinion.  If the examiner who drafted the November 2014 and March 2015 opinions is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

Whether it is at least as likely as not (50% or better probability) that the cognitive disability has been aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected disabilities, to include diabetes mellitus and/or posttraumatic stress disorder; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete reasoning.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


